Upon an indictment charging the offense of assault with intent to maim, the appellant was convicted of simple assault and her punishment assessed at a fine of twenty-five dollars.
No statement of facts or bills of exception accompany the record as to the trial of the case upon its merits. There does accompany this record a statement of facts adduced upon the hearing of the motion for a new trial.
In the absence of the facts adduced upon the trial of the case, we are in no position to appraise the questions presented by the motion for a new trial.
The judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.